91 F.3d 136
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arthur Edward WILLIAMSON, Jr., Petitioner-Appellant,v.STATE of South Carolina;  Attorney General of the State ofSouth Carolina, Respondents-Appellees.
No. 95-7704.
United States Court of Appeals, Fourth Circuit.
Submitted March 12, 1996.Decided July 18, 1996.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  Solomon Blatt, Jr., Senior District Judge.  (CA-93-3115-6-8AK)
Arthur Edward Williamson, Jr., Appellant Pro Se.  Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his habeas corpus petition, 28 U.S.C. § 2254 (1988), as amended by Act of Apr. 24, 1996, 28 U.S.C.S. § 2254 (Law.  Co-op.  Advance Sheet June 1996).  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, although we grant a certificate of appealability, we affirm the order on the reasoning of the district court.   Williamson v. South Carolina, No. CA-93-3115-6-8AK (D.S.C. Sept. 27, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.